Citation Nr: 1328947	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  08-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability prior to June 18, 2010. 
 
2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability since June 18, 2010.
 
3.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis prior to June 18, 2010.
 
4.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis since June 18, 2010.
 
5.  Entitlement to a disability rating in excess of 10 percent for  post operative residuals of a right knee meniscectomy prior to June 18, 2010.
 
6.  Entitlement to a disability rating in excess of 10 percent for post operative residuals of a right knee meniscectomy since June 18, 2010.
 
7.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease  prior to June 18, 2010.
 
8.  Entitlement to a disability rating in excess of 10 percent for  right knee degenerative joint disease  since June 18, 2010.
 
9.  Entitlement to a disability rating in excess of 20 percent for lumbosacral degenerative disc disease prior to June 18, 2010.
 
10.  Entitlement to a disability rating in excess of 20 percent for lumbosacral degenerative disc disease since June 18, 2010.
 
11.  Entitlement to a total disability rating based on unemployability, due to service connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1971 to September 1974.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
This appeal was previously remanded by the Board in August and December 2012 in order to afford the Veteran a hearing.  The Veteran testified before a Veterans Law Judge at the RO in October 2012; however, a written transcript of this hearing could not be produced.  The Veteran then testified before the undersigned Veterans Law Judge in February 2013 in San Antonio, Texas, in compliance with the instructions of the December 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.
 
Issues of entitlement to service connection for bilateral lower extremity radiculopathy, and bilateral knee scars were raised at the Veteran's February 2013 Board hearing, but have not been adjudicated by the agency of original jurisdiction, and the Board does not have jurisdiction over them.  Therefore, if a claim for accrued benefits is filed, these new claims are referred to the agency of original jurisdiction for appropriate action.
 

FINDING OF FACT

In September 2013, the Board was informed that the appellant died in July 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time. 38 U.S.C.A. § 7104(a)  (West 2002); 38 C.F.R. § 20.1302  (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302  (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A  , substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


